Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages, filed 10/07/2020, with respect to the rejection of claims 1-7 under 35 USC 103 have been fully considered and are persuasive.  Specifically, the examiner is persuaded that Pearson only discloses using an estimated bit count, rather a current actual bin value of the CABAC encoder, or a parameter representative thereof.  The examiner further acknowledges that Pearson adjust quantization parameter to maintain a target bit rate, rather than to preserve video fidelity.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art, Mochizuki, US 2015/0092840 A1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki, US 2015/0092840 A1.


a method of encoding a video sequence by an encoder supporting context-based adaptive binary arithmetic coding, CABAC, the method comprises acquiring a first set of image data by an image capturing device ([0049] discloses that a preferred embodiment of encoding section 201 in figure 1 uses CABAC.),
encoding, by an encoder comprising a coding block that performs CABAC, the first set of image data into one or more image frames based on a first value of a compression parameter ([0050]-[0051] disclose that CABAC coding is used to encode image frames, and quantized by quantizer 103 using a quantization value (compression parameter.)),
outputting, by the coding block, a load parameter value which represents a current actual bin count of the coding block (Mochizuki uses an intermediate buffer 200 in figure 1, positioned immediately before the entropy coding section 201, to provide a determination signal which is an indirect measurement of the load on the CABAC block (See [0044]).),
receiving, in a rate controller and from the coding block, the load parameter value ([0044]-[0045] disclose that the determination signal is sent to code amount selector 301, and thence to the rate controller 302.),
comparing, by the rate controller, the load parameter value with a maximum load parameter value that corresponds to a maximum performance of the CABAC block (As disclosed [0115], comparison of the intermediate buffer memory value with a maximum value leads to selection of the actual code amount of a compressed video bit stream (CVBS).),
determining, by the rate controller, a second value of the compression parameter based on the comparison, wherein the compression parameter is increased from the first value to the second value if the load parameter value is less than a threshold value from the maximum load parameter value (As disclosed in [0047], when the determination signal indicated that the amount of data stored in the intermediate buffer is small relative to the buffer capacity (i.e. less than a threshold, per [0052]), the ,
transmitting the determined second value of the compression parameter to the encoder,
acquiring a second set of image data by the image capturing device, and
encoding, by the encoder, the second set of image data into one or more image frames based on the second value of the compression parameter (Feedback and adjustment of quantization parameter entail transmitting and acquiring a second set of image data, e.g. a frame, or block within a frame, subsequent to the frame or block that is the basis for the adjustment in compression parameter, and which second block/frame is then subject to the revised compression parameter. [0047], “actual code amount then adjusts the quantization scale of the quantizer 103,”; “adjust” means that the quantization scale is changed from a first set of image data to a second set of image data.).

Regarding claim 2, Mochizuki discloses: the method according to claim 1, wherein the compression parameter includes a set of quantization parameter, QP, values indicating a QP value for each image frame macroblock ([0067] discloses that the unit of adjustment for the quantization value is a macroblock.).

an encoder system comprising a coding block that performs CABAC in an encoder and a rate controller, wherein the encoder system is configured to ([0049] discloses that a preferred embodiment of encoding section 201 in figure 1 uses CABAC.):
receive a first set of image data acquired by an image capturing device, encode, by the CABAC coding block comprised in the encoder, the first set of image data into one or more image frames based on a first value of a compression parameter ([0050]-[0051] disclose that CABAC coding is used to encode image frames, and quantized and quantizer 103 using a quantization value (compression parameter.), 
output, by the coding block, a load parameter value which represents a current actual bin count of the coding block (Mochizuki uses an intermediate buffer 200 in figure 1, positioned immediately before the entropy coding section 201, to provide a determination signal which is an indirect measurement of the load on the CABAC block (See [0044]),
receive, in the rate controller, the load parameter value from the coding block ([0044]-[0045] disclose that the determination signal is sent to code amount selector 301, and thence to the rate controller 302.),
compare, by the rate controller, the load parameter value with a maximum load parameter value that corresponds to a maximum performance of the CABAC block (As disclosed [0115], comparison of the intermediate buffer memory value with a maximum value leads to selection of the actual code amount of a compressed video bit stream (CVBS).),
determine, by the rate controller, a second value of the compression parameter based on the comparison, wherein the compression parameter is increased from the first value to the second value if the load parameter value is less than a threshold value from the maximum load parameter value (As disclosed in [0047], when the determination signal indicated that the amount of data stored in the intermediate buffer is small relative to the buffer capacity (i.e. less than a threshold, per [0052]), the ,
transmit, from the rate controller, the determined second value of the compression parameter to the encoder,
receive a second set of image data acquired by the image capturing device, and
encode the second set of image data into one or more image frames based on the received second value of the compression parameter (Feedback and adjustment of quantization parameter entail transmitting and acquiring a second set of image data, e.g. a frame, or block within a frame, subsequent to the frame or block that is the basis for the adjustment in compression parameter, and which second block/frame is then subject to the revised compression parameter.  [0047], “actual code amount then adjusts the quantization scale of the quantizer 103,”; “adjust” means that the quantization scale is changed from a first set of image data to a second set of image data).

7. (Currently Amended) Mochizuki discloses: the encoder system according to claim 6, wherein the rate controller and the coding block are included in the same encoder (The video encoder 1 of figure 1 includes a Variable Length Coder 201, and a rate controller 302).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Pearson, US 2013/0301699 A1.

Regarding claim 3, Mochizuki discloses the limitations of claim 1, upon which depends claim 3.  Mochizuki does not disclose: the method according to claim 1, wherein the compression parameter includes a frame level quantization parameter, QP.
However Pearson discloses in an analogous prior art that a compression parameter, such as a quantization parameter, can be set on a per-frame basis (See [0016]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to adjust the quantization parameter in Mochizuki on a per-frame basis, as suggested in Pearson, in order to simplify quantization process, which would reduce the computational complexity at the encoder, with predictable results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki, in further view of Chin, US 2006/0256857 A1.

Regarding claim 4, Mochizuki discloses the limitations of claim 1, upon which depends claim 4.  Mochizuki does not disclose: the method according to claim 1, wherein the compression parameter includes comprises a base quantization parameter, QP, value and a QP map indicating a macro block level QP value offset.
However, in an analogous art directed to a system and method for rate control, Chin discloses creating a QP offset map ([0054]) for determining an offset of each macroblock relative to a base QP value set for the entire frame.
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to incorporate into the disclosure of Mochizuki a QP offset map, as disclosed in Chin, in order allow for variation in the quantization parameter across macroblocks within a frame, according to relative bit allocations and amount of detail in each block, thereby providing a lossy compression scheme for each frame that is optimal in terms rate-distortion cost.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki, in further view of Varadarajan, US 2019/0007690 A1.


Regarding claim 5, Mochizuki discloses the limitations of claim 1, upon which depends claim 5.  Mochizuki does not disclose: use of the method according to claim 1 for encoding a surveillance video sequence.
However, Varadarajan discloses in an analogous prior art an apparatus for encoding video frames that includes a region of interest, and which performs rate control based on factors including a buffer fullness and a target bitrate (See figure 1, [0020]).  Varadarajan discloses in this context that the inventive encoder may be used for video from a surveillance camera ([0043]).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to use the rate control encoder disclosed in the combination of Mochizuki in a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/               Examiner, Art Unit 2425           

/Brian T Pendleton/               Supervisory Patent Examiner, Art Unit 2425